—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered January 13, 1995, convicting him of robbery in the third degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of his constitutional right to a fair trial as a result of prosecutorial misconduct during summation is unpreserved for appellate review (see, CPL 470.05; People v Medina, 53 NY2d 951). In any event, the prosecutor’s comments on summation were a fair response to the defense counsel’s summation. O’Brien, J. P., Joy, Friedmann and Florio, JJ., concur.